                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA                      JS-6

                            CIVIL MINUTES—GENERAL

Case No. CV 19-2020-MWF (FFMx)                Date: March 20, 2019
Title:   Bank of New York Mellon v. Neeta Paresh Vora, et al.

Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                              Court Reporter:
          Rita Sanchez                               Not Reported

          Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
          None Present                               None Present

      Proceedings (In Chambers):              ORDER REMANDING ACTION TO
                                              STATE COURT

      On May 1, 2018, Plaintiff Bank of New York Mellon filed a Verified Complaint
for Unlawful Detainer in the Los Angeles County Superior Court. (Notice of Removal
(“NoR”), Ex. A (“Complaint”) (Docket No. 1)). On March 18, 2019, Defendants
Neeta Paresh Vora, Paresh Vora, and Disha Vora removed the action to this Court.
(NoR ¶ 1).

       This Court has a sua sponte obligation to confirm that it has subject matter
jurisdiction. Nevada v. Bank of Am. Corp., 672 F.3d 661, 673 (9th Cir. 2012) (“[I]t is
well established that ‘a court may raise the question of subject matter jurisdiction, sua
sponte, at any time during the pendency of the action . . . .’” (quoting Snell v.
Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002))).

       The Court cannot properly assert jurisdiction over this matter because the matter
does not arise under federal law. “For a case to ‘arise under’ federal law, a plaintiff’s
well-pleaded complaint must establish either (1) that federal law creates the cause of
action or (2) that the plaintiff’s asserted right to relief depends on the resolution of a
substantial question of federal law.” K2 Am. Corp. v. Rolland Oil & Gas, LLC, 653
F.3d 1024, 1029 (9th Cir. 2011) (citation and internal quotation marks omitted).
Importantly, there is no federal question jurisdiction even if there is a federal defense
to the claim or a counterclaim arising under federal law. Caterpillar, Inc. v. Williams,
482 U.S. 386, 392–93 (1987).

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 19-2020-MWF (FFMx)                Date: March 20, 2019
Title:   Bank of New York Mellon v. Neeta Paresh Vora, et al.

       Here, Defendants contend that this action “raises a federal question of the rights
of [Defendants] and their occupants under the Protecting Tenants at Foreclose Act
(“PTFA”) . . . .” (NoR ¶ 4). However, Plaintiff’s Complaint contains a single state law
claim for unlawful detainer. To the extent that Defendants are attempting to remove
the action based upon some anticipated defense to the unlawful detainer action that
arises under federal law, Defendants’ anticipated defenses to that state law claim
cannot confer jurisdiction on this Court.

       The Court also cannot properly assert diversity jurisdiction over this matter. In
most circumstances, “federal district courts have jurisdiction over suits for more than
$75,000 where the citizenship of each plaintiff is different from that of each
defendant.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1043 (9th Cir. 2009) (citing
28 U.S.C. § 1332(a)). For purposes of establishing diversity jurisdiction, unless the
law gives a different rule, the sum claimed by the plaintiff controls if the claim is
apparently made in good faith, and only if “it is ‘apparent to a legal certainty’ on the
face of [a complaint] that [plaintiff] cannot recover that amount” will diversity
jurisdiction be destroyed. Amendt v. Lexington Ins. Co., 246 Fed App’x 437, 438 (9th
Cir. 2007) (citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288
(1938)).

       Here, Defendants contend that “removal is made pursuant to . . . 28 U.S.C.
Sections 1332.” (NoR ¶ 4). But Plaintiff’s Complaint specifically notes that the action
is a “Limited Civil Case” and “[t]he amount of damages claimed in this action does not
exceed $10,000.00.” (Compl. ¶ 4). To the extent that Defendants are attempting to
remove the action based upon diversity jurisdiction, Defendants have made no attempt
to prove to a legal certainty that the amount in controversy exceeds $75,000.00.

      Accordingly, the Court REMANDS the action to the Los Angeles County
Superior Court.

      IT IS SO ORDERED.


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
